Title: Joseph C. Cabell to James Madison, 14 November 1833
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                14 Nov. 1833.
                            
                        
                        It is very late, but I hope you will permit me even now to acknowledge the receipt of your two letters of May
                            16th & July 14th, which altho’ not sooner answered, were the subjects of my earnest attention at the time they were
                            received. It is unnecessary now to state what you already know of our proceedings at the board of Visitors in regard to
                            the Medical chair. I hope Doct: Magill will gradually rise to distinction & sustain the rising credit of the
                            school. My mind has been almost exclusively engrossed for months past by the subject of the James River & Kanawha
                            subscription. Upon the refusal of the Farmers Bank to subscribe, I saw clearly that the scheme would fall, unless the
                            people on the line, could be induced to subscribe the greater part, if not the whole of the deficient sum of $700.000. I
                            knew it would require a great effort, but I thought the plan practicable. I urged the Richmond Committee to divide the 25
                            counties on the line into 4 districts & to nominate & publicly to request one or more leading men in each
                            district, to ride thro’ & address the people at their Court Houses. But they declined the recommendation. I then
                            determined to go forth alone & endeavor to rouse the people in the counties east of the Ridge. My final plan was
                            to confine my <stage> to the six counties of Albemarle, Buckingham, Nelson, Amherst, Campbell & Bedford: &
                            the town of Lynchburg. But having put all these places, into motion, (except Campbell where I have twice been, &
                            have twice failed, from bad weather or other cause) and having apparently failed to procure the cooperation of Mr. Speaker
                            Stevenson & the Attorney Genl. in the counties below (which at one time I hoped to obtain) I shall set out ahead
                            of my family on the 16th, and visit the people of Goochland, Powhatan, & Cumberland, on my way to the Assembly.
                            From the subscriptions already made, & those upon which I may reasonably calculate, I shall, with the aid of my
                            friends in the various places visited by me, raise more than half the money. The counties beyond the ridge will, doubtless,
                            raise a 4th part: & the balance, I hope will be taken up in Richmond. With the exertions now making on the line, I
                            count confidently on the success of the scheme. At the height of my late struggles, I have had to encounter an Antagonist scheme, put forth under the name of a substitute, from
                            the town of Lynchburg. I think I have satisfied the country of the entire impracticability of the proposed substitute,
                            & have parried the blow. I have just returned from Lynchburg, where by conference with the leading members of the
                            Council & some of the principal inhabitants, I have, I believe, confirmed & settled the late vote there,
                            in favor of a subscription of $100.000. A party in that place, headed by the leading advocates of the late Lynchburg
                            & New River Rail Road Company, aimed to overthrow our charter, with the object, in that event, of getting up some
                            other scheme that would secure a transhipment of the Western trade in that town. This is the real object of the proposed
                            substitute. We have got them in a minority, which will probably go on diminishing. If we succeed in securing our charter,
                            the unhappy discord between the James River Country & the rest of the State will be composed, and incalculable
                            advantages in a prospective view will result. You will learn in four weeks from this date, whether the Scheme is a solid
                            reality, or a vision. It was my intention not to suffer the present year to pass away, without coming to pay you my
                            respects: but the magnitude & extent of my engagements, have compelled me to defer that gratification till the
                            next summer. In the mean time, I pray you, dear Sir, to be assured of my constant prayers for the uninterrupted
                            continuance of your health & comfort. Be pleased to express to Mrs. Madison every good wish on behalf of Mrs.
                            Cabell & myself. Very resy. & truly yours—
                        
                            
                                Joseph C. Cabell
                            
                        
                    